 TARHEE. COALS, INC.Tarheel coals, Inc., Newcon Coals, Inc.; SigmondEnterprises, a Partnership; Bass Trucking a/k/aBass Transit, Inc.' and Perry County CoalHaulers Association, Petitioner. Case 9-RC-12939December 4, 1980DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERSPENII I.O AND TRUE-SDAIFUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Hearing Officer Daniel J.Roketenetz of the National Labor Relations Boardon June 28 and 29, 1979. Pursuant to Section102.67 of the National Labor Relations BoardRules and Regulations, Series 8, as amended, by di-rection of the Regional Director for Region 9, thiscase was transferred to Board for decision. There-after the Employers and the Petitioner filed briefs.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated itsauthority in this proceeding to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:1. Tarheel Coals, Inc., a Kentucky corporation,is engaged in the mining and sale of coal from itsBulan, Kentucky, location and surrounding areas.During the past 12 months, a representative period,Tarheel mined and shipped coal directly or indi-rectly in interstate commerce valued in excess of$50,000. Newcon Coals, Inc., a Kentucky corpora-tion, is engaged in the mining of coal for SigmondEnterprises, an employer engaged in interstatecommerce. During the past calendar year, a repre-sentative period, Newcon derived revenues for itsservices provided to Sigmond Enterprises valued inexcess of $50,000. Sigmond Enterprises, a Ken-tucky partnership, is involved in the business ofleasing and purchasing coal at its Bulan, Kentucky,location and surrounding areas. During the pastcalendar year, a representative period, Sigmondpurchased coal for shipment directly in interstatecommerce having a value in excess of $50,000. BassTransit, Inc., a Kentucky corporation, has been en-' At the hearing, the Petiltioner amended its petition hy deleting SiddTrucking as a named Employer2 The Petitoner has requested oral argument This request is herebydenied as the record and briefs adequately present the issues and the posi-lions of the parties253 NLRB No. 71gaged in the business of providing transportationservices for the intrastate hauling of coal for em-ployers engaged in interstate commerce; namely,Tarheel Coals, Inc., Newcon Coals, Inc., and Sig-mond Enterprises. During the past 12 months, arepresentative period, Bass Transit, Inc., derived inexcess of $50,000 for services so provided. Theparties stipulated, and we find, that the above Em-ployers are engaged in commerce within the mean-ing of the Act. We further find that it will effectu-ate the purposes of the Act to assert jurisdictionherein. 2. The Employers have declined to stipulate thatthe Petitioner is a labor organization within themeaning of the Act.43. No question affecting commerce exists con-cerning the representation of employees of the Em-ployers within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4. The Petitioner seeks to represent a unit of in-dividuals owning equipment utilized in hauling coalfor the above-named Employers in Perry County,Kentucky, and surrounding areas. Petitioner seeksto include in the unit all single truck owner opera-tors and certain single truck owners who do notoperate their own equipment. The Petitioner doesnot seek to represent multiple truck owners nordoes it seek to represent individuals operatingequipment that they do not own. The Employerscontend that the petition should be dismissed be-cause the individuals whom the Petitioner seeks torepresent are independent contractors and are notemployees within the meaning of the Act. As setforth below, we find that the record supports theEmployers' contentions, and accordingly we dis-miss the petition.Tarheel Coals is engaged primarily in the miningof coal. In order to move coal from its mines totipples, where the coal is processed, Tarheel hasutilized a pool of approximately 30 trucks. Thetrucks in the pool are capable of hauling heavyloads (up to 60 tons of coal) over the rough terrainbetween the mines ad the tipples. The mines varyin distance from 5 to 25 miles from the tipples.Some of the trucks are driven by owner-operatorsa The Petitioner contends that the above-named Employers constitutea single and/or joint employer for the purposes of collective bargainingIn addition, subsequent to the hearing. the Petitioner filed a motion toamend the petition and name Lost Mountain Mining, Inc.. as a successorto the above-named Employers The Employers denied that they aresingle and/or joint employers, and Lost Mountain Mining. Inc., filed amotion opposing the Petitioner's request to amend the petition. Further.the parties raised a number of issues regarding the appropriateness of heunit sought by the Petitioner In iew of the dismissal of the petitionbased on our finding that the individuals whom the Petitioner seeks torepresent are independent contractors, we find it unnecessary to resolveany of these issuesIi iess f our dismissal of the petition, we find it unnecessar todetermine the Petitioner's status as a labor organization563 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand some of the trucks are driven by nonowner-op-erators. None of the Employers own any of thetrucks.For a number of years Tarheel has had informaloral agreements with each of the truck owners.The oral agreements have been limited to an agree-ment by Tarheel to compensate the truck ownersat a specified rate for hauling coal. The oral agree-ments have not set forth any other terms or condi-tions controlling the relationship between the haul-ers and the Employers. The rate at which the haul-ers have been compensated has been based on thetype of coal and the distance between the minesand tipples multiplied by the total number of tonshauled per truck. In June 1978, Tarheel contractedwith Bass Trucking to provide coal hauling serv-ices. Bass contacted the truck owners and request-ed them to sign a written contract. A number ofowners acquiesced and signed the agreement.However, other owners refused to sign the agree-ment. The record indicates that although Bassbegan to remunerate the truck owners for the serv-ices of their trucks, the truck owners continued tohaul coal pursuant to the preexisting oral agree-ment with Tarheel whether or not an agreementhad been signed with Bass. For example, the writ-ten agreements between Bass and some of theowners require those owners to carry specifiedamounts of liability insurance. In practice, howev-er, Bass has not enforced this requirement and noneof the truck owners have been required to carry li-ability insurance for their trucks.None of the Employers have ever become in-volved in the purchase or financing of any of thetrucks by the owners, and it is clear that the pur-chase of coal hauling trucks involves a substantialcapital investment by the truck owners. The Em-ployers maintain no requirements as to the type orcondition of equipment used to haul their coal, andthe Employers make no inspection of the vehicle.The truck owners are entirely responsible for themaintenance of their equipment and are responsiblefor all repairs and for all fuel and oil used by thetrucks. The Employers have permitted the ownersto purchase fuel at a below-market price, but thedecision as to where fuel is purchased is entirelywithin the owners' discretion. The Employers donot require the owners to paint or mark their vehi-cles in any particular manner and the trucks do notcarry any markings which indicate any identifica-tion with the Employers.As indicated earlier, some of the owners operatetheir own equipment while other owners hire driv-ers to operate their trucks. In addition, the ownersexercise the right to substitute a driver at any time,and often the Employers do not know the identityof the individual driving a truck. The Employersdo not become involved in the employment rela-tionship between nonoperating owners and drivers,and the owners unilaterally set the rates of com-pensation and hire, fire, and discipline their drivers.Regardless of who drives the truck, the Employ-ers compensate the truck owners based on theamount of coal hauled by the trucks. Unlike theother classifications employed by the Employers,the truck owners and/or drivers do not receivesick pay, vacation pay, unemployment, insurance,or any other fringe benefits. The Employers do notwithhold taxes or social security, provide no train-ing, and keep no personnel files for the ownersand/or drivers. Although the Employers employindividuals with similar skills and responsibilities(rock truck drivers and operators of earth-movingequipment), there has never been any interchangebetween such individuals and the coal truck driv-ers.5Originally, the Employers had no set schedulefor any of the trucks. Trucks were assigned loadson a indiscriminate basis. Many of the truckowners complained that this system was inequitableand that some trucks were receiving a dispropor-tionate share of profitable loads. Depending on thetype of coal and the distance from the mine to thetipple, some loads are more profitable than otherloads. In addition, the Employers had an insuffi-cient supply of available coal to keep all of thetrucks busy each day, and on a number of occa-sions there was no work available when the trucksshowed up at the Employers' facilities. As a result,several years ago, a number of truck owners re-quested the Employers to devise a system thatwould distribute the loads on a more equitablebasis and bring some order to the workplace. Ac-cordingly, with the truck owners' approval, asystem was implemented whereby each truck is as-signed a number and loads are scheduled on a nu-merically rotating basis. The hauling schedule forthe next day is posted each evening at the Employ-ers' office, and truck owners are able to determineif their trucks are scheduled for hauling by callingthe Employers' office or by checking the list. Thetruck owners, however, retain the right to refuse tohaul on any scheduled day. In order to facilitatethe scheduling of a replacement, the Employers re-quest that they be notified if a truck is not availablefor hauling on a scheduled day. Likewise, the Em-ployers permit trucks to work a partial day; how-' The Employers own the trucks utilized for hauling rock and alsoown the earth-moving equipment.564 TARHEEL COALS, INC.ever, for scheduling purposes, the Employers re-quest that they be informed in advance.6The Employers determine where the trucks willbe loaded and where the coal will be delivered.The Employers also determine the times that theloading of trucks will commence and cease; how-ever, the Employers do not require trucks to reportat any scheduled time. Scheduled trucks are loadedon a first come, first serve basis, and the Employ-ers do not keep track of the number of hauls perday nor do they require a specified number ofhauls per day. In addition, the Employers controlthe destination of the coal deliveries; however,they retain no control over the routes to be takento make the delivery. During inclement weather,the Employers make an initial determination as towhether trucks will be loaded, but the truckowners retain the right to refuse to haul coal onsuch days, and no owner has ever been penalizedfor refusing to accept a load during inclementweather. If a truck overturns and loses a load ofcoal, the Employers do not pay the hauling costfor that load or pay for any damages to the truck.The Employers only compensate the truckownersfor completed deliveries of coal to the tipples.The Employers control the amount of coalloaded on the trucks, and on occasion trucks areloaded beyond the legal weight limits permitted onthe roads between the mines and the tipples. Whenlocal officials have complained about the over-loaded trucks, the Employers have responded bylightening the loads. In addition, the Employershave used their influence to assist truck owners inattempting to reduce fines received for operatingoverloaded trucks on county and state roads. How-ever, the Employers have never paid any portionof such fines, tolls, or highway use taxes on behalfof truck owners. The Employers pass on warningsreceived from state and county officials regardingtrucks being driven in a reckless manner or at ex-cessive speeds. The Employers, however, retain nocontrol over the manner in which trucks are drivenwhen off company property. The Employers havenever penalized a truck owner because of excessivetickets, nor have the Employers ever paid any por-tion of a traffic fine received by truck owners.The Employers on occasion have warned driversabout speeding and driving recklessly on companyproperty. In one instance, after repeated warningsabout reckless driving, the Employers canceled anowner-operator's hauling privileges after he hadI One owner-operator testified that he was "laid off' for I week be-cause he had left work early. The witness further testified that he ceasedhauling at midday without informing the Employers that his truck wouldnot be available for the full day. Witnesses for the Employers testifiedthat truck owners were not penalized for failing to show on a scheduledday or appearing late or leaving early.knocked down the telephone lines to the Employ-ers' main office. On another occasion, the Employ-ers temporarily denied hauling privileges to anowner-operator because that owner-operator had"rudely" interfered with an important business con-versation being conducted by a high official of theEmployers.If the Employers are dissatisfied with the per-formance of a driver, the Employers initially warnthe driver. If the driver's performance does not im-prove, the Employers complain to the truck owner.If improvement is still not forthcoming, the Em-ployers inform the truckowner that the particulardriver will no longer be permitted on companyproperty. The Employers, however, permit thetruck owners to substitute a new driver. Witnessesfor the Employers testified that similar action hasbeen taken against employees of other vendors pro-viding services for the Employers who have per-formed in an unsatisfactory manner.Witnesses for the Petitioner testified that theyhave been required to haul gravel and equipmentfor the Employers without being compensated andthat they "believed" that they would be disciplinedif they refused such "free hauling requests." Wit-nesses for the Employers, on the other hand, testi-fied that truckowners are paid for hauling gravel toor from the Employers' rock quarry; however,truckowners are not compensated for haulinggravel to repair company roads utilized by thetrucks. The record indicates that no truckowner ordriver has ever been penalized for refusing to haulgravel. With regard to the hauling of equipment,witnesses for the Employers testified that on occa-sion the Employers have requested, as a favor, thattruck owners carry equipment in the cabs of theirtrucks. These witnesses further testified that on oc-casion truck owners have refused such requests andthat no truckdriver or owner has ever been penal-ized for refusing such a request.The Employers retain no control over the truck-owners' right to haul cargo on the return tripsfrom the tipples to the mines. However, because ofthe relatively short distance traveled and the isolat-ed locations of the Employers' mines, it is unlikelythat any cargo would be available for back hauling.The truck owners are not required to haul exclu-sively for the Employers, and a number of truckowners have hauled cargo for other employers.7The Employers do not enforce any Interstate Com-merce Commission regulations or any other State? Several truck owners testified that they have hauled exclusively forthe Employers. These truck owners, however, further testified that workin the area has been limited. No truckowner testified that he has beenrequired to haul exclusively for the Employers or that he has been penal-ized for hauling for other companies.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor Federal agency regulations controlling themanner or means by which the truckowners per-form their duties.Analysis and ConclusionsIn N.L.R.B. v. United Insurance Company, 390U.S. 254, 256 (1968), the Supreme Court, in agree-ment with the Board, pointed out that the Board"should apply the common-law agency test ...indistinguishing an employee from an independentcontractor." Accordingly, in determining whetheran individual is an employee or an independentcontractor under the Act, the Board has consistent-ly applied the common-law test of "right to con-trol."8Thus, the Board finds a relationship to beone of employment where the one for whom theservices are performed retains the right to controlthe manner and means by which the result is ac-complished. On the other hand, the Board finds acontractor relationship where the one for whomthe services are performed merely retains controlover the result to be accomplished. The applicationof this test is a difficult process which requires that"all of the incidents of the relationship must be as-sessed and weighed with no one factor being deci-sive."9In the instant case there are an overwhelmingnumber of factors which indicate that the truckowners are independent contractors. ' The Em-ployers' oral agreements are with the truck ownersand not the drivers.' The Employers maintain nopersonnel files for the drivers or truck owners andoften the Employers are unaware of the identity ofthe individual driving a truck. Significantly, theEmployers have no control over the selection ofdrivers and the owners are free to substitute driv-ers at any time. Regardless of who drives a truck,the Employers compensate the truck owners, andthe compensation is based on the amount of coalhauled by a truck, not the number of hours workedby a particular individual. Although the Employersprovide fringe benefits, make social security, unem-ployment, and workmen's compensation payments,and withhold taxes on behalf of other classifica-tions of employees, the Employers do none of theabove for truck owners. The nonoperator ownersare entirely responsible for setting the terms andconditions, hiring, disciplining, and firing non-owner drivers. The Employers have no input as to8 Air Transit, Inc., 248 NLRB 1302, 1306 (1980). See, generally, Re-statement of Agency 2d §220 (1958).9 United Insurance Company. supra at 258.10 See Kentucky Prince Coal Corporation, 253 NLRB No. 70 (1980). fora discussion of similar issues.I As indicated earlier, in some instances the owners operate their owntrucks, whereas in other instances the owners hire other individuals tooperate their trucks. The Petitioner does not seek to represent any of thenonowners.whether the nonowner drivers receive fringe bene-fits, social security, workmen's compensation, andunemployment benefits, or have taxes withheld ontheir behalf.Although the hauling of coal is essential to theEmployers' operations, the truck owners do not dobusiness in the Employers' name. The trucks haveno markings indicating any association with theEmployers, and the drivers wear no uniforms indi-cating an association with the Employers. The Em-ployers do not require that a truck haul coal exclu-sively for the Employers and, on a number of oc-casions, owners have hauled coal for other compa-nies. Significantly, the truck owners retain the rightto refuse to haul coal for the Employers at anytime. The Employers determine the destination andtype of coal loaded on the trucks, but such deter-minations are more concerned with the result to beachieved then with the means used to achieve theresult. In addition, the Employers do not exert anycontrol over the route that the trucks take in deli-vering the coal. The Employers determine theamount of coal loaded on the trucks and thisweight often exceeds weight limits permitted onlocal roads. The truck owners, however, retain theright to refuse to haul such loads.'2The Employers have no financial interest in anyof the trucks, and it is clear that the trucks repre-sent a substantial capital investment on the part ofthe truck owners. The Employers make no safetyinspections of the trucks and the Employers haveno requirements regarding the trucks other than anability to haul large amounts of coal. The truckowners are entirely responsible for fueling, repair-ing, and maintaining their vehicles. All of thesefactors are evidence of independent contractorstatus.The record also indicates that the Employerslack the authority to impose and/or change unilat-erally the truck owners' working conditions. Thus,when Bass Trucking attempted to force truckowners to sign written agreements setting forthnew terms and conditions, the truck owners re-fused to sign and/or comply with Bass' writtenagreement. No action was taken against the truckowners and they continued to operate under thepreexisting oral agreements. Such independence isclearly indicative of independent contractor statusand not employee status.i3Although the Employers determine the timesthat they will commence and cease loading coal,12 Georgia Pacific Corporation, 249 NLRB 1280 (1980).13 Compare with Air Transit, supra, at 1310, where a majority of theBoard, Member Penello dissenting, found that an employer's right to uni-laterally impose terms and conditions of employment evidenced employeestatus.566 TARHEEL COAILS. INC.the Employers do not require trucks to report orcease hauling at specified times. Rather, scheduledtrucks are loaded on a first come, first serve basis,and owners and/or drivers are not required to keepspecified hours. As indicated earlier, the schedulingsystem utilized by the Employers was devised atthe request of the owners in order to distributeloads on a more equitable basis and to create amore orderly workplace. In view of the truckowners' right to decline work at anytime, it is clearthat the truck owners, not the Employers, deter-mine when a truck will be available for hauling. 4Thus, the scheduling system amounts to little morethan a routine method of distributing work, and theEmployers' request that they be notified if a sched-uled truck is unavailable for hauling evidences anextension of courtesy between contractors doingbusiness with each other and merely provides adegree of order benefiting all of the parties. Ac-cordingly, we find that the Employers' schedulingsystem is not indicative of employee status. 'Another significant indication of employee-inde-pendent contractor status is the authority to exer-cise discipline. Although a contractor can informan independent contractor of its general businessstandards and a contractor can discontinue the con-tract if the standards are not met, a contractorcannot discipline an independent contractor forfailing to comply. In the instant case, the recordfails to establish that the Employers have exercisedany disciplinary authority. Thus, as indicated earli-er, the Employers maintain no personnel recordsand often are unaware of the identity of the indi-vidual driving a particular truck. The Employersdo not keep track of the number of trips made by aparticular driver, and efficient drivers are not re-warded and inefficient drivers are not punished.The truck owners retain the unilateral right to de-termine who drives their trucks and they are freeto substitute drivers at any time.Although the Employers require that trucks bedriven in a safe and prudent manner while on theEmployers' property,'6the Employers exert no]4 Georgia Pacific Corporation. supra1' See, generally, Restatement of Agency 2d. $220 comment at 491which indicates that rules made for the general policing of the employer'sworkplace are not indicative of employee status'6 As indicated previously, if the Employers are not satisfied with theperformance of a truckdriver, initially they will communicate their dissat-isfaction to the driver If a driver's performance does not improve, tileEmployers communicate their dissatisfaction to Ihe truck oners On oc-casion the Employers have permanently or temporarily denied haulingprivileges to drivers who continued to perform in an unsatlsfactorymanner In such instances, however, the Employers have permitted thetruck owners to substitute a different driver in order to continue haulingcoal for the Employers The record further reveals that the Employershave denied access to their property to employees of endors other thancontrol over the manner in which trucks are drivenor drivers perform away from the Employers'property. Thus, the Employers have not disciplineddrivers because of traffic violations or reports ofreckless or unsafe driving off of the Employers'premises. Similarly, the Employers do not disci-pline truck owners or drivers who have been finedfor driving overweight trucks on county or stateroads. 17 The truckowners are entirely responsiblefor the manner in which the trucks are drivenaway from the Employers' premises.In reaching our conclusion that the truck ownerssought by Petitioner are independent contractors,we have not ignored certain factors indicating em-ployees status. Thus, the truck owners performfunctions essential to the Employers' operations.The Employers set the hauling rates. There is noevidence that the truck owners require any specialqualifications or training, and some of the truckowners have a continuing relationship with theEmployers. However, the instant case is distin-guishable from other recent cases wherein we havefound employee rather than independent contractorstatus. Unlike Air Transit, supra, the Employersherein retain no control over the right to substitutedrivers, unilaterally change or impose workingconditions, discipline truck owners or drivers, orcontrol the performance of drivers or truck ownersaway from the Employers' premises. Similarly,there is no evidence here of the extensive govern-ment regulations which introduced many of theelements of employment into the working relation-ship in Mitchell Bros. Truck Lines, 249 NLRB 476(1980). Rather, like our recent decisions in Ken-tucky Prince Coal Corporation, supra, and GeorgiaPacific Corporation, supra, the record as a whole in-dicates that the Employers here do not retain con-trol over the manner and means by which thetruck owners haul coal and that, therefore, thetruckowners do not have an employment relation-ship with the Employers. 8truck owners who have performed in an unsatisfactory manner. Such iso-lated incidents do not evidence the imposition of discipline Rather, theyare indicative of a contractor's requirement that nonemployees conformwith general rules established to police a contractor's premises See, gen-erally. Restatement of Agency 2d, §220, 2(l) at 491' We do not find that he passing along of warnings that officials orresidents have complained about speeding or overloaded trucks indicatesthat the Employers exert disciplinary control over the truck owners.' Memhber Penello agrees that the coal haulers are independent con-tractors In reaching this result he finds it unnecessary to distinguish thismajority's finding from .4ir 7nit, upra. in hich he dissented from themajority's finding that certain taxicab drivers were not independent con-Iractors507 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of all the foregoing, we find that thetruck owners sought by the Petitioner to be inde-pendent contractors rather than employees. Ac-cordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be,and it hereby is, dismissed.568